IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 79 WM 2019
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
ROBERT JAMES THOMAS,                         :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief Under King’s Bench Jurisdiction is DENIED.